Name: 2004/118/EC: Commission Decision of 28 January 2004 amending Decisions 95/233/EC, 96/482/EC, and 2001/751/EC relating to the importation of live poultry and hatching eggs and live ratites and hatching eggs; Decisions 94/85/EC, 94/984/EC, and 2000/609/EC relating to the importation of fresh poultrymeat, fresh farmed ratite meat, wild and farmed feathered game meat; Decision 2000/585/EC relating to the importation of wild and farmed game and rabbit meat and Decision 97/222/EC relating to the importation of meat products, with respect to certain Acceding States (Text with EEA relevance) (notified under document number C(2004) 125)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  animal product;  agricultural activity;  cooperation policy;  tariff policy
 Date Published: 2004-02-07

 Avis juridique important|32004D01182004/118/EC: Commission Decision of 28 January 2004 amending Decisions 95/233/EC, 96/482/EC, and 2001/751/EC relating to the importation of live poultry and hatching eggs and live ratites and hatching eggs; Decisions 94/85/EC, 94/984/EC, and 2000/609/EC relating to the importation of fresh poultrymeat, fresh farmed ratite meat, wild and farmed feathered game meat; Decision 2000/585/EC relating to the importation of wild and farmed game and rabbit meat and Decision 97/222/EC relating to the importation of meat products, with respect to certain Acceding States (Text with EEA relevance) (notified under document number C(2004) 125) Official Journal L 036 , 07/02/2004 P. 0034 - 0055Commission Decisionof 28 January 2004amending Decisions 95/233/EC, 96/482/EC, and 2001/751/EC relating to the importation of live poultry and hatching eggs and live ratites and hatching eggs; Decisions 94/85/EC, 94/984/EC, and 2000/609/EC relating to the importation of fresh poultrymeat, fresh farmed ratite meat, wild and farmed feathered game meat; Decision 2000/585/EC relating to the importation of wild and farmed game and rabbit meat and Decision 97/222/EC relating to the importation of meat products, with respect to certain Acceding States(notified under document number C(2004) 125)(Text with EEA relevance)(2004/118/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), and in particular Articles 14 (3) and 21a (2) thereof,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of poultry and hatching eggs(2), and in particular Articles 21(1), 23(1) and 26(2) thereof,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat(3), and in particular Articles 9(1) and 11(1)(a) thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(4), and in particular Article 10 thereof,Having regard to Council Directive 92/45/EC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild game meat(5), and in particular Article 16(3) thereof,Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption(6), and in particular Article 8(1) and (4) thereof,Whereas:(1) Commission Decision 95/233/EC(7) lists in principle third countries from which Member States are authorised to import live poultry and hatching eggs including ratites and eggs thereof.(2) Commission Decision 96/482/EC(8) lays down more detailed rules for the importation of live poultry and hatching eggs and the relevant animal health certificates.(3) Commission Decision 2001/751/EC(9) lays down the animal health conditions and veterinary certification for imports of live ratites and hatching eggs from third countries including animal health measures to be applied after such importation, and lists the third countries from where such imports may be authorised.(4) Consolidated evidence including: freedom from disease affecting poultry; poultry disease surveillance and monitoring programmes; the development of appropriate contingency plans for poultry diseases; and, the development of the veterinary acquis in regard to general veterinary legislation and legislation in the poultry sector in advance of EU accession, has demonstrated that Estonia, Malta, Latvia and Lithuania have sufficiently well structured and organised veterinary services regarding the animal health status for live poultry and ratites.(5) It is therefore appropriate to add Lithuania, Estonia and Malta to the list of third countries that are, in principle, authorised to import live poultry and hatching eggs including ratites and eggs as laid down in Commission Decision 95/233/EC.(6) Commission Decision 96/482/EC and Commission Decision 2001/751/EC should also be amended to include Estonia, Malta, Latvia and Lithuania.(7) Commission Decision 94/85/EC(10) establishes a list of third countries from which importation of fresh poultry meat is authorised.(8) Commission Decision 94/984/EC(11) lays down animal health conditions and veterinary certificates for the importation of fresh poultry meat from third countries.(9) Commission Decision 2000/609/EC(12) establishes animal and public health conditions and veterinary certification for imports of farmed ratite meat.(10) Because of the improved animal health status of the Acceding States in relation to poultry, Estonia should be added to the list of third countries that are, in principle, authorised to import fresh poultrymeat into the EU as laid down in Commission Decision 94/85/EC. This will also allow Estonia to be authorised to import wild feathered game meat as laid down in Commission Decision 94/86/EC(13).(11) It is also appropriate to include Estonia, Malta and Latvia in Commission Decision 94/984/EC for the importation of fresh poultrymeat, and in Commission Decision 2000/609/EC for the importation of live ratites and hatching eggs.(12) Commission Decision 2000/585/EC(14) lays down animal and public health conditions and veterinary certifications for import of wild and farmed game meat and rabbit meat from third countries. In order to take account of the improved health status of the Acceding States, Malta should be added to the list of authorised third countries, and the existing third country lists and the specific conditions under which wild and farmed game meat and rabbit meat can be imported into the EU from other Acceding States should also be updated.(13) Commission Decision 97/222/EC(15) establishes a list of third countries or parts of third countries from which the importation of meat products is authorised.(14) Certain Acceding States continue to present an animal health risk associated with Classical Swine Fever in wild boar populations. In order to reflect both this but also the improved animal health status in the Acceding States, Commission Decision 97/222/EC should be amended.(15) It is opportune, where appropriate, to update certain country names, ISO codes and regionalisation definitions.(16) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annexes I and II to Decision 95/233/EC are replaced by the text in Annex I and Annex II to this Decision.Article 2Annex I to Decision 96/482/EC is replaced by the text in Annex III to this Decision.Article 3Annex I to Decision 2001/751/EC is replaced by the Annex IV to this Decision.Article 4The Annex to Decision 94/85/EC is replaced by Annex V to this Decision.Article 5Annex I to Decision 94/984/EC is replaced by Annex VI to this Decision.Article 6Annex I to Decision 2000/609/EC is replaced by Annex VII to this Decision.Article 7Annex I to Decision 2000/585/EC is replaced by the text in Annex VIII to this Decision.Article 8Annex II to Decision 2000/585/EC is replaced by the text in Annex IX to this Decision.Article 9Part I of the Annex to Decision 97/222/EC is replaced by the text in Annex X to this Decision.Article 10Part II of the Annex to Decision 97/222/EC is replaced by the text in Annex XI to this Decision.Article 11This Decision shall apply from 14 February 2004.Article 12This Decision is addressed to the Member States.Done at Brussels, 28 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28. Directive as last amended by Regulation (EC) No 807/2003 (OJ L 122, 16.5.2003, p. 36).(2) OJ L 303, 31.10.1990, p. 6. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(3) OJ L 268, 24.9.1991, p. 35. Directive as last amended by Directive 1999/89/EC (OJ L 300, 23.11.1999, p. 17).(4) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Decision 2003/721/EC (OJ L 260, 11.10.2003, p. 21).(5) OJ L 268, 14.9.1992, p. 35. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(6) OJ L 18, 23.1.2003, p. 11.(7) OJ L 156, 7.7.1995, p. 76.(8) OJ L 196, 7.8.1996, p. 13.(9) OJ L 281, 25.10.2001, p. 25.(10) OJ L 44, 17.2.1994, p. 31.(11) OJ L 378, 31.12.1994, p. 11.(12) OJ L 258, 12.10.2000, p. 9.(13) OJ L 44, 17.2.1994, p. 33.(14) OJ L 251, 6.10.2000, p. 1.(15) OJ L 98, 4.4.1997, p. 39.ANNEX I(amending Decision 95/233/EC)"ANNEX IList of third countries from which Member States authorise imports of live poultry and hatching eggs, ratites and eggs thereof excludedThis is a list in principle and importations shall fulfil the relevant animal and public health requirements.>TABLE>"ANNEX II(amending Decision 95/233/EC)"ANNEX IIList of third countries from which Member States authorise imports of live ratites and eggs thereofThis is a list in principle and importations shall fulfil the relevant animal and public health requirements.>TABLE>"ANNEX III(amending Decision 96/482/EC)"ANNEX IPART IList of third countries or parts of third countries which are authorised to use the model certificates A to D laid down in Annex I part II are marked with an x>TABLE>"ANNEX IV(amending Decision 2001/751/EC)"ANNEX IList of third countries or parts of third countries, which are allowed to export live ratites or hatching eggs thereof to the European Union>TABLE>"ANNEX V(amending Decision 94/85/EC - poultrymeat)"ANNEX IImports from countries on this list must fulfil the relevant animal and public health requirements>TABLE>"ANNEX VI(amending Decision 94/984/EC)"ANNEX IList of third countries or parts of third countries which are allowed to use the certificates laid down in Annex II for imports of fresh poultrymeat into the European Union>TABLE>"ANNEX VII(amending Decision 2000/609/EC)"ANNEX IList of third countries or parts of third countries which are allowed to export farmed ratite meat to the European Union>TABLE>"ANNEX VIII(amending Decision 2000/585/EC)"ANNEX IDescription of territories of certain third countries established for animal health certification purposes>TABLE>"ANNEX IX(amending Decision 2000/585/EC)"ANNEX IIAnimal health guarantees to be requested on certification of wild and farmed game meat and rabbit meat.>TABLE>NBy Meat produced from animals slaughtered after 7 July 2002 and before 23 December 2002 and meat produced from animals slaughtered after 7 June 2003 can be imported into the Community.x Meat produced from animals slaughtered after 7 March 2002 can be imported into the Community."ANNEX X(amending Decision 97/222/EC)"PART IDescription of regionalised territories as laid down for the countries listed in parts II - III>TABLE>"ANNEX XI(amending Decision 97/222/EC)"PART IIThird countries or parts thereof from where meat products are authorised for importation into the European Community>TABLE>- No certificate laid down and meat products are not authorised.(2) For meat products prepared from fresh meat of domestic porcines in accordance with Decision 98/371/EC as last amended.(3) For meat products prepared from fresh meat of farmed cloven-hoofed game (swine)."